             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                          8:13CR137
    vs.
                                                    ORDER
PATRICK JOHN KEENAN,

               Defendant.


    IT IS ORDERED that:

    1.    The defendant's Unopposed Motion to Continue Dispositional
          Hearing (filing 96) is granted.

    2.    Defendant Patrick John Keenan’s violation of supervised release
          hearing is continued to May 16, 2019, at 11:00 a.m., before the
          undersigned United States District Judge, in Courtroom No. 1,
          Roman L. Hruska Federal Courthouse, 111 South 18th Plaza,
          Omaha, Nebraska. The defendant shall be present at the hearing.

    Dated this 5th day of February, 2019.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge
